Concurring Opinion by
Judge Biatt :
I cannot join in this opinion because I believe that, in granting the claimant benefits due to the change in hours, the majority is disregarding previous case law.
The record does not include the actual contract of hire. The testimony indicates, however, that .the parties had an oral understanding that the claimant would not be required to work certain days. Later, the employer ordered all employees to observe a nine to five workday.
Mere discontent with wages, hours, and working conditions is not usually adequate cause for terminating one’s employment. Martelli v. Unemployment Compensation Board of Review, 62 Pa. Commonwealth Ct. 137, 435 A.2d 303 (1981). Moreover, although it is normally true that a person is hired to do a particular task at an assigned time and place, it does not follow that the employer agrees never to modify the task, place, or time. Tucker v. Unemployment Compensation Board of Review, 14 Pa. Commonwealth Ct. 262, 319 A.2d 195 (1974). It is the employer’s decision to modify or change these working conditions and if the change is reasonable, the employee must conform to the change at the risk of being ineligible for unemployment compensation benefits. Id. We have held that a *17complete change in shifts is .reasonable and does not amount to cause of a necessitous and compelling nature, State v. Unemployment Compensation Board of Review, 13 Pa. Commonwealth Ct. 131, 318 A.2d 398 (1974). It follows that the change here concerned was also reasonable.
■The record does reveal, however, that this change of working hours may in fact have been just another form of .sexual harassment, which the referee and the Board did find had occurred prior to the claimant’s resignation. And sexual harassment can be a necessitous and compelling reason for quitting, provided that the claimant has taken treasonable and prudent steps to attempt to alleviate the .problem. See West v. Unemployment Compensation Board of Review, 53 Pa. Commonwealth Ct. 431, 417 A.2d 872 (1980).
Because I believe that the claimant here did attempt to deal with the sexual harassment problem, although unsuccessfully, I would grant benefits solely on the ground that ;she left the employment because of the sexual harassment, which was a necessitous and compelling reason.